DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims (filed 12/22/2021).

Allowable Subject Matter
Claims 5, 7, 8, 12-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is allowed.

Claim Objections
Claim 19 is objected to because of the following informalities: in line 13, “an inflatable cushion portion” should be --the inflatable cushion portion--; in line 15, “a slide layer” should be --the slide layer--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 10, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aranzulla et al. (U.S. Patent Application Publication 2018/0126945 A1).
Regarding claim 1, Aranzulla et al. (at least Figs. 8, 11, 17-24) discloses an airbag 500, 600 for restraining a vehicle occupant 22 in an automotive vehicle, comprising: 
an inflatable cushion portion 12, 14, 16, 18 for damping an occupant impact; and 
two inflatable tube portions 520, 520, 620, 620 laterally opposed in an inflated state of the airbag 500, 600 which are arranged on an occupant side on the cushion portion 12, 14, 16, 18,
wherein the tube portions 520, 520, 620, 620 are connected to each other by a slide layer 542, 642 arranged on the occupant side on the cushion portion 12, 14, 16, 18 and are laterally movable at least in portions relative to the cushion portion 12, 14, 16, 18, wherein the slide layer 542, 642 is configured to slide on the cushion portion 12, 14, 16, 18 in response to lateral movement of the tube portions 520, 520, 620, 620.
Regarding claims 2, 4, 6, 10, and 15, Aranzulla et al. (at least Figs. 8, 11, 17-24) discloses the airbag 500, 600, 
(claim 2) wherein the tube portions 520, 520, 620, 620 are in fluid communication with the cushion portion 12, 14, 16, 18;
 (claim 4) wherein each of the tube portions 520, 520, 620, 620 extends along a longitudinal tube axis from a first axial end (connected to 14), where they are in fluid communication with the cushion portion 12, 14, 16, 18, to an opposite second axial end 47;
(claim 6) wherein each tube portion 520, 520, 620, 620 is movable at least between both axial ends thereof relative to the cushion portion 12, 14, 16, 18 in a direction transverse to the longitudinal tube axis; 
(claim 10) wherein the cushion portion 12, 14, 16, 18 has an airbag orifice 251 for filling the airbag 500, 600 with inflator gas.
(claim 15) wherein the slide layer 542, 642 is configured to slide along the cushion portion 12, 14, 16, 18 in response to an occupant impacting the slide layer.
Regarding claim 11, Aranzulla et al. (at least Figs. 8, 11, 17-24) discloses an airbag module comprising an inflator (not shown but disclosed in paragraph [0087]) and an airbag 500, 600 according to claim 1, wherein the inflator is connected to the cushion portion 12, 14, 16, 18 of the airbag 500, 600 and the tube portions 520, 520, 620, 620 can be filled with inflator gas via the cushion portion 12, 14, 16, 18 (at least Figs. 8, 11).
Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (U.S. Patent 10,486,637 B2).
Regarding claim 19, Thomas et al. (at least Figs. 1-22) discloses a method for manufacturing an airbag 106, 106a for restraining a vehicle occupant 30, 32 in an automotive vehicle 20, the airbag 106a comprising: 
an inflatable cushion portion 173, 175 (140, away from occupant) for damping an occupant impact; and 
two inflatable tube portions 173, 175 laterally opposed in an inflated state of the airbag 106, 106a which are arranged on an occupant side on the cushion portion 173, 175 (140, away from occupant), 
wherein the tube portions 173, 175 are connected to each other by a slide layer 171 (at least Figs. 7B, 7C) arranged on the occupant side on the cushion portion and are laterally movable at least in portions relative to the cushion portion, wherein the method comprises:
two elongate fabric layers 168, 170 are superimposed and connected to each other so that, with an approximately central partition of the fabric layers transversely to a longitudinal direction, on a first half of the fabric layers an inflatable cushion portion 173, 175 (140, away from occupant) is formed and on a second half of the fabric layers two inflatable tube portions 173, 175 each being in fluid communication with the inflatable cushion portion as well as a slide layer 171 located in transverse direction between the two tube portions 173, 175 are formed; 
the fabric layers 168, 170 are folded along a folding edge extending transversely to the longitudinal direction so that the tube portions 173, 175 and the slide layer 171 come to rest on the cushion portion (via 120; at least column 2 lines 55-58, column 13 lines 54-62, claim 15); and 
the tube portions 173, 175 and/or the slide layer 171 are tightly connected to the cushion portion of the airbag 106, 106a (via 120) at a rim 180 opposed to the folding edge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aranzulla et al. (U.S. Patent Application Publication 2018/0126945 A1).
Regarding claim 3, Aranzulla et al. (at least Figs. 17-24) discloses the claimed invention except for wherein the slide layer 542, 642 is integrally formed with at least one of the tube portions 520, 620. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the slide layer 542, 642 with at least one of the tube portions 520, 620, since it has been held that forming in one piece an article which has formerly been in two pieces and put together involves only routing skill in the art.  In re Larson, 340 F2d 965, 144 USPQ 347, 349 (CCPA 1965). 
Regarding claim 9, Aranzulla et al. (at least Figs. 17-24) discloses the claimed invention except for wherein the cushion portion 12, 14, 16, 18, the tube portions 520, 520, 620, 620 as well as the slide layer 542, 642 are formed of a maximum of two separate fabric cuts. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally form the cushion portion 12, 14, 16, 18, the tube portions 520, 520, 620, 620 as well as the slide layer 542, 642, since it has been held that forming in one piece an article which has formerly been in two pieces and put together involves only routing skill in the art.  In re Larson, 340 F2d 965, 144 USPQ 347, 349 (CCPA 1965). As a result, the cushion portion 12, 14, 16, 18, the tube portions 520, 520, 620, 620 as well as the slide layer 542, 642 are formed of a maximum of two separate fabric cuts.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection (see above) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan K Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614